Dear Secretary Carnahan:
This office received your letter of March 13, 2006, submitting to us a revised summary statement prepared under Section 116.334, RSMo, for a constitutional amendment submitted by Bruce Hillis and Missouri Citizens for Property Rights (version 2) to amend Article I, Sections 26 and 28 relating to eminent domain. The proposed summary statement is as follows:
  Shall the Missouri Constitution be amended to restrict the use of eminent domain by:
  • Allowing only government entities to use eminent domain;
  • Prohibiting its use for private purposes, with certain exceptions for utilities;
  • Requiring that any taking of property be necessary for a public use and that landowners receive just compensation;
  • Requiring that the intended public use be declared at the time of the taking and permitting the original owners to repurchase the property if it is not so used within five years or if the property is offered for sale within 20 years?
Pursuant to Section 116.334, we approve the legal content and form of the proposed statement. Because our review of the statement is mandated by statute, no action that we take with respect to such review should be construed as an endorsement of the resolution, nor as the expression of any view regarding the objectives of its proponents.
Very truly yours,
  JEREMIAH W. (JAY) NIXON Attorney General